Citation Nr: 0730001	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-35 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the left (major) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985 and from May 1986 to April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued a 20 percent disability rating for 
degenerative joint disease of the left shoulder and granted 
service connection for hypertension at a noncompensable 
disability rating.  The veteran filed a timely notice of 
disagreement with both of these issues; however, he indicated 
on his Form 9 that he was intending to appeal only the 
decision regarding the rating for his left shoulder 
disability.  As such, the issue of a higher initial rating 
for hypertension is not before the Board.

In March 2007, the veteran testified at a hearing before the 
undersigned Veteran's Law Judge at the RO (Travel Board 
hearing); a copy of the transcript is associated with the 
record.  


FINDINGS OF FACT

The veteran's degenerative joint disease of the left (major) 
shoulder is characterized by objective evidence of pain on 
motion and abduction limited to 40-50 degrees.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
degenerative joint disease of the left (major) shoulder have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, 
Diagnostic Code 5201 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
April 2003 and January 2005 letters satisfied the four 
elements delineated in Pelegrini, supra.  

VA's notice and duty to assist letter dated in January 2005 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence he should provide, 
and informed the veteran that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for a higher disability rating have been met, 
the RO will issue a rating decision that implements the Board 
decision.  At that time, notification of his appellate rights 
regarding the disabiliy rating and effective date assigned 
will be provided by the RO.  For these reasons, the Board 
finds there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra in deciding this 
issue.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's Travel Board 
hearing transcript and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In an August 2002 rating decision, the veteran was granted 
service connection for degenerative joint disease of the left 
(major) shoulder under Diagnostic Codes 5010-5201.  
Diagnostic Code 5010 contemplates arthritis due to trauma.  
Arthritis due to trauma is to be rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code, 
degenerative arthritis is evaluated on the basis of 
limitation of motion of the involved joint.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
20 percent disability rating (the maximum allowed) is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is assigned with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

Limitation of motion of the arm is rated under Diagnostic 
Code 5201.  Under Diagnostic Code 5201, a 20 percent 
disability rating is assigned where there is limitation of 
motion of the dominant (major) arm at the shoulder level, a 
30 percent disability rating is assigned where there is 
limitation of motion of the dominant (major) arm at midway 
between the side and shoulder level, and a 40 percent 
disability rating is assigned where there is limitation of 
motion of the dominant (major) arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).  

At the time of the aforementioned hearing on appeal, the 
veteran testified that his service-connected degenerative 
joint disease of the left (major) shoulder was more severe 
than is suggested by his current 20 percent disability 
rating.  He stated that he was receiving outpatient treatment 
on a regular basis.  The veteran further noted that he 
suffered from chronic pain and was taking medication for 
persistent pain.  

In April 2001, the veteran was seen by a private examiner for 
left shoulder pain.  Upon examination, he had full range of 
motion with no tenderness.  He reported that he had undergone 
a surgical arthroscopy of the left shoulder with debridement 
in 1995.  The assessment was left shoulder impingement with a 
probable rotator cuff tear.  July 2001 private medical 
records reflect that the veteran had pain in his left 
shoulder and left shoulder impingement with a probable 
rotator cuff tear.  He was given injections into his shoulder 
which did not help.  

In August 2001, the veteran underwent acromioplasty and a 
debridement of a partial thickness rotator cuff tear that the 
private examiner did not feel required repair.  When he was 
seen in September 2001, he had tenderness over the 
acromioclavicular (AC) joint with cross-adduction maneuver.  
He still had some impingement signs, his strength appeared to 
be full when testing the supinatus as well as the external 
and internal rotators, and he had full range of motion with 
some tenderness with his internal rotation behind his back.  
The assessment was persistent left shoulder pain possibly 
secondary to the AC joint.  He was given corticosteriod and 
Lidocaine injections of the AC joint and had 80 percent 
improvement.  

In November 2001, the private examiner observed that the 
veteran had a positive cross-adductor sign, that he had 
tenderness over the left AC joint and that his impingement 
signs were mild.  The veteran had tenderness with external 
rotation; however, the examiner did not believe it was 
instability and was more so tenderness from his 
chondromalacia.  He had full range of motion in forward 
flexion, abduction and extension.  There was a mild decrease 
in internal rotation and there was no evidence of weakness of 
the supraspinatus or the internal/external rotators.  The 
assessment was left shoulder symptomatic AC joint with 
arthrosis and arthralgia, possible left shoulder impingement 
syndrome and partial thickness rotator cuff tear and 
chondromalacia of the left glenoid.  The private examiner 
performed a left shoulder arthroscopic distal clavicle 
resection, left shoulder arthroscopic acromioplasty, and left 
shoulder glenohumeral joint chondroplasty/debridement.  In a 
follow up examination later that month, the private examiner 
observed that he could get the veteran to about 160 degrees 
of forward flexion/abduction, that external and internal 
rotation was mildly tender and that his cross-adductor sign 
was still tender.  He recommended physical therapy to regain 
range of motion, and concluded that he believed that the 
veteran would always have some pain in his shoulder because 
of his chondromalacia/osteoarthritis.  

A December 2001 medical record shows that the veteran still 
had pain in his left shoulder but it had improved since the 
second surgery, and that he was still having difficulty with 
overhead activity, particularly in abduction/external 
rotation.  Upon examination, the examiner found that the 
veteran had excellent strength of the supraspinatus and the 
internal/external rotators, but was tender to full abduction, 
especially with external rotation.  The AC joint resection 
area did seem to be tender, there was minimal cross-adductor 
sign, and minimal impingement signs.  The examiner believed 
that these were more related to the rotation of the 
glenohumeral joint, which is arthritic.  

A May 2003 VA joints examination report shows that the 
veteran's left shoulder range of motion was 120 degrees of 
forward flexion, 90 degrees of abduction, 70 degrees of 
internal rotation and 80 degrees of external rotation.  He 
had pain with repetitive flexion, extension, and internal and 
external rotation of the shoulder.  He had 4/5 rotator cuff 
strength on the left, crepitus with movement of his left 
shoulder, and tenderness to palpation of his AC joint.  He 
was neurovascularly intact in the left upper extremity.  A 
contemporaneous x-ray of the left shoulder revealed no 
fractures, well located humeral heads, degenerative changes 
at the glenoid, likely with a small subchondral cyst, and 
some mild AC joint arthropathy.  The impression was left 
shoulder degenerative arthritis with probably rotator cuff 
tear.  

A January 2004 VA medical record reflects that the veteran 
had marked restriction of motion.  He was only able to abduct 
to 70 degrees, and even passively the examiner could not move 
him much beyond that.  Flexion was possible to approximately 
60 degrees and there was 20 degrees of extension.  External 
rotation was limited but possible to approximately 20 
degrees.  Internal rotation was possible to the point that he 
could barely get his hand on the back of his left buttock, 
but had difficulty in trying to remove his hand from that 
position.  

A February 2005 private medical record reflects that the 
veteran was seen for left shoulder pain.  Upon examination, 
the examiner observed that the veteran had significant loss 
of motion in his left shoulder.  Any type of motion past 
about 25 to 30 degrees of either forward flexion, internal 
rotation or external rotation was very tender.  Passively the 
examiner could get the veteran to full forward flexion and 
abduction, but the veteran was very tender, was slow and 
resisted.  When the examiner asked him to do his best on 
forward flexion and abduction, he could go to about 110 
degrees.  When the examiner brought him to full abduction and 
forward flexion, he did not see a drop arm test.  The 
veteran's internal rotation at best and even passively was to 
about L5.  On testing it as his side, it was definitely 
tender and no better than about 60 degrees compared to 90 
degrees on the right.  His strength of the external and 
internal rotators appeared to be equal to the right shoulder 
but definitely weak most likely due to pain when testing the 
supraspinatus.  The assessment regarding the left shoulder 
was history of left shoulder glenohumeral joint degenerative 
joint disease and labral tears status post multiple 
arthroscopic debridements, left shoulder AC joint 
degenerative joint disease status post athroscopic distal 
clavicle resection, and left shoulder impingement syndrome 
and partial thickness rotator cuff tear status post 
acromioplasty and debridement.

A June 2005 VA joints examination report shows that the 
veteran had severe pain in his left shoulder.  On physical 
examination, the examiner found that the veteran's limitation 
of motion of his left shoulder was markedly limited.  His 
forward flexion was limited to 40-55 degrees by severe 
discomfort, his abduction was limited to about 40-50 degrees 
by severe discomfort and he could not internally or 
externally rotate the shoulder joint to any significant 
degree.  On review of his x-rays, the examiner observed that 
the left shoulder showed moderate osteoarthritic changes of 
the left glenoid, likely posttraumatic, and asymmetry of the 
distal left clavicle which may have been posttraumatic or 
postsurgical.  The impression was shoulder pain with 
posttraumatic arthritis of the left shoulder.  

Based on review of the evidence, the criteria for a 40 
percent rating for degenerative joint disease of the left 
(major) shoulder are more nearly approximated, as his range 
of motion measurements approximate a limitation of motion to 
25 degrees, especially when factoring in pain.  Deluca, 
supra, 38 C.F.R. § 4.7.  At his February 2005 private 
treatment, the veteran's range of motion, when beyond 25 to 
30 degrees, was very tender.  In his June 2006 VA 
examination, the veteran could reach 40 to 50 degrees in 
forward flexion and extension, but that was limited by 
"severe discomfort."  Additionally, the examiner found that 
he could not internally or externally rotate his left 
shoulder joint to any significant degree.  The veteran 
reported that he had severe left shoulder pain, that he had 
been through physical therapy which had not helped, and that 
there were no pain medications that seemed to be of help, 
specifically Motrin and Celebrex.  Therefore, the Board finds 
that the veteran's left shoulder disability more 
appropriately reflects a 40 percent disability rating.

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a disability evaluation 
greater than 30 percent when the facts of this case are 
considered.  First, no evidence shows that the veteran's left 
shoulder has been manifested by ankylosis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5200 (ankylosis of the scapulohumeral 
articulation).  Second, no medical evidence shows impairment 
of the humerus involving fibrosis union, nonunion, or loss of 
head of the flail shoulder.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (other impairment of the humerus). 

There is also no evidence of record that the veteran's 
service-connected left shoulder disability causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization at any time during the appeals 
period, as to render impractical the application of the 
regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006). 

ORDER

An initial rating of 40 percent for degenerative joint 
disease of the left (major) shoulder, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


